Citation Nr: 1107039	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  09-19 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Propriety of reduction of VA compensation for the periods of 
December 1, 2003, to November 3, 2004, and from October 15, 2006, 
to April 4, 2008, based on active duty service.

2.  Entitlement to a waiver of overpayment for VA compensation 
for the periods of December 1, 2003, to November 3, 2004, and 
from October 15, 2006, to April 8, 2008.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1993 to December 
1995, from December 2003 to November 2004 and from October 2006 
to April 2008.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2008 rating decision of the RO in 
Detroit, Michigan, which implemented a reduction in VA 
compensation benefits for the period of December 1, 2003, to 
April 8, 2008.  While on appeal, the Veteran was granted 
restoration of benefits after November 3, 2004, and before 
October 15, 2006.  

The issue of entitlement to a waiver of overpayment for VA 
compensation for the periods of December 1, 2003, to 
November 3, 2004, and from October 15, 2006, to April 8, 
2008, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran returned to active duty on December 1, 2003, and 
separated on November 3, 2004.

2.  The Veteran returned to active duty again on October 15, 
2006, and separated on April 8, 2008.


CONCLUSION OF LAW

The overpayment of VA compensation benefits for December 1, 2003, 
to November 3, 2004, and from October 15, 2006, to April 4, 2008, 
based on active duty service was properly created.  38 U.S.C.A. 
§§ 1114, 1506, 5112(b)(9), 5305, 5313 (West 2002); 38 C.F.R. §§ 
1.911, 3.700 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As an initial matter, the Board notes that the present case 
involves Chapter 53 of Title 38 of the Unites States Code, and 
therefore the duty to notify and assist provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) do not apply.  See 
Barger v. Principi, 16 Vet. App. 132, 138 (2002); see also 38 
U.S.C.A. §§ 5103, 5103A (West 2002).

There are, however, other procedural due process requirements 
that are applicable in the context of overpayment issues.  Once 
VA has determined there is a debt, the debtor must be advised of 
the fact of the debt and that he may dispute its existence or 
amount, as well as requesting waiver of it.  Schaper v. 
Derwinski, 1 Vet. App. 430, 434 (1991).

If the debtor in any way disputes the existence of the debt, the 
RO must review the accuracy of the debt determination.  If the 
debtor is unsatisfied, he may appeal.  Id.; see also 38 C.F.R. § 
1.911 (2010); VAOPGCPREC 6-98 (April 24, 1998).  The RO fully 
complied with these requirements.  It reviewed the accuracy of 
its debt determination and advised him of its findings in the 
April 2009 statement of the case.  As will be discussed, the 
Board does not find that the debt was improperly established.

In addition, 38 U.S.C.A. § 5302 (West 2002) requires that VA 
notify a payee of VA benefits of a debt owed by the payee to VA 
because of payment or overpayment of the benefits and, as part of 
that notification, of the right to submit an application for 
waiver of the indebtedness and the procedures for submitting the 
application.  38 U.S.C.A. § 5302(a) (West 2002); see 38 C.F.R. § 
1.963(b) (2010) (procedures for applying for waiver).  The 
Veteran was provided such notice and has in fact applied for a 
waiver in this case.  Thus, VA has fulfilled its statutory 
obligations.  Id.  



II. Validity of Debt

The RO discovered in 2008 that the Veteran had returned to active 
service twice, first on December 1, 2003, separating from that 
period of service on November 3, 2004, and again on October 15, 
2006, separating from that period of service on April 8, 2008.  
The RO implemented discontinuance of VA compensation benefits for 
those periods.  

38 U.S.C.A. § 5304(c) (West 2002) prohibits the receipt of VA 
disability compensation benefits for any period for which the 
person receives active service pay.  See 38 C.F.R. § 3.654, 3.700 
(2010).  This includes active duty pay, drill and active duty for 
training payments, and inactive duty for training payments made 
to Reservists and members of the National Guard.

The Veteran agreed in his December 2008 Notice of Disagreement 
that he had been recalled to active duty for the periods of 
December 1, 2003, until November 3, 2004, and again on October 
15, 2006, until April 8, 2008.  

The Veteran had been paid VA compensation benefits for the 
periods of December 1, 2003, to November 3, 2004, and from 
October 15, 2006, to April 8, 2008.

The Board finds that the Veteran received VA compensation for the 
periods of December 1, 2003, to November 3, 2004, and from 
October 15, 2006, to April 8, 2008, while on active duty.  There 
is no disagreement of fact.  Thus, the Board concludes that the 
overpayment for the periods of December 1, 2003, to November 3, 
2004, and from October 15, 2006, to April 8, 2008, was properly 
created.  See 38 C.F.R. § 3.700(a)(1).


ORDER

Reduction of VA compensation benefits for the periods of December 
1, 2003, to November 3, 2004, and from October 15, 2006, to April 
8, 2008, was proper.


REMAND

The Veteran was also denied a waiver of overpayment for the 
reduction in VA compensation due to active duty pay in an April 
2009 decision of the Committee on Waivers and Compromises 
(COWAC).  In filing his June 2009 Form 9 to the reduction issue 
addressed above, the Veteran also argued that he should be given 
a waiver of the overpayment.  The Board finds that the Form 9 was 
submitted in sufficient time for a Notice of Disagreement, 
indicated an intent to appeal and the issue involved.  The Board 
finds that the Veteran has filed a timely Notice of Disagreement 
as to the waiver issue.  No Statement of the Case has been issued 
as to that issue.  The claim must be remanded to allow the RO to 
provide the Veteran with a statement of the case (SOC) on these 
issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see 
also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. 
Prec. 16-92).  However, the issue will be returned to the Board 
after issuance of the SOC only if perfected by the filing of a 
timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 
93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a statement of the 
case as to the issue of waiver of overpayment 
for the reduction in VA compensation due to 
active duty pay for the periods of December 
1, 2003, to November 3, 2004, and from 
October 15, 2006, to April 8, 2008.  The 
Veteran should be informed that he must file 
a timely and adequate substantive appeal in 
order to perfect an appeal of this issue to 
the Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  If a timely substantive 
appeal is not filed, the claim should not be 
certified to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


